Exhibit 10.3
(FIRST INTERSTATE BANK LOGO) [c07904c0790401.gif]

     
BORROWER:
  LENDER:
Westmoreland Resources, Inc,
  FIRST INTERSTATE BANK
PO Box 449
  Billings Office — Commercial Dept.
Hardin, MT 59043-0449
  401 North 31st St.
 
  P. O. Box 30918
 
  Billings, MT 59116
 
   
Date of Agreement
  December 4, 2009
Note Number:
  1100236330

Description of Existing Indebtedness: Promissory note dated October 29, 2007 in
original principal amount of $8,500,000.00. Current principal balance is
$8,000,000.00.
Description of Collateral: All inventory, chattel paper, accounts, equipment and
general intangibles.
Description of Change in Terms:
Lender will permit a one-time additional advance of principal, in one or more
advances up to $4,000,000.00, resulting in a total principal balance that may be
outstanding of $12,000,000.00.
Payment schedule is as follows:
Quarterly payments in the amount of $600,000.00 plus interest for 19 payments
beginning January 29, 2010, with a balance plus interest due at maturity on
January 29, 2015.
Extension/modification fee of $40,000.00 payable on the date hereof.
Continuing Validity. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.
PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, BORROWER AGREES TO THE TERMS OF THE AGREEMENT AND
ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE AGREEMENT.
BORROWER:
Westmoreland Resources, Inc,

         
BY:
  /s/ Douglas P. Kathol
 
DOUGLAS P. KATHOL    
 
  VICE PRESIDENT OF DEVELOPMENT AND TREASURER    
 
        FIRST INTERSTATE BANK    
 
       
BY:
  /s/ Steve Tostenrud
 
STEVE TOSTENRUD, VICE PRESIDENT    

 

